Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters Reports First-Quarter 2009 Results Revenues up 3% before currency; Underlying operating profit up 2% NEW YORK, NY, May 7, 2009 –Thomson Reuters (NYSE: TRI; TSX: TRI; LSE: TRIL; NASDAQ: TRIN), the world’s leading source of intelligent information for businesses and professionals, today reported results for the first quarter ended March 31, 2009.Resilient revenue growth despite weak markets, close management of costs and out-performance on its integration program combined to deliver good results. Three Months Ended March 31, (Millions of U.S. dollars, except EPS and Profit Margin) GAAP Financial Measures 2009 2008 Change Revenues $ 3,124 $ 1,834 70 % Operating profit 374 216 73 % Diluted earnings per share $ 0.27 $ 0.30 -10 % Cash flow from operations 251 284 -12 % Non-GAAP Financial Measures 2009 20081 Change Before Currency Change Revenues from ongoing businesses $ 3,121 $ 3,228 3 % -3 % Underlying operating profit2 588 576 2 % Underlying operating profit margin2 18.8 % 17.8 % +100 bps Adjusted earnings per share $ 0.40 $ 0.44 -9 % Free cash flow 51 155 -67 % Unless otherwise noted, all revenue growth comparisons are before currency as Thomson Reuters believes this provides the best basis to measure the performance of its business. · Revenues were $3.1 billion, an increase of 3% before currency compared to first-quarter 2008 pro forma revenues.1 · GAAP revenues increased 70% (after currency) primarily as a result of the Reuters acquisition completed on April 17, · Underlying operating profit increased 2% to $588 million, with the related margin increasing 100 basis points primarily due to the benefits of currency and integration-related savings. · Earnings per share were $0.40 benefiting from higher underlying profit, offset by higher integration-related costs of $0.07 per share. · First-quarter free cash flow was $51 million, down from the prior period, primarily due to a $194 million increase in net interest paid related to the acquisition of Reuters. · Integration and legacy savings programs aretracking against the accelerated plan with $850 million of run-rate savings (against a 2011 target of $1.4 billion) achieved by quarter-end. 1 2008 financial information disclosed in this news release has been prepared on a pro forma basis and assumes that Thomson’s acquisition of Reuters closed on January 1, 2007. Thomson Reuters believes that pro forma financial information provides more meaningful period-to-period comparisons of its performance because Reuters results prior to the April 17, 2008 closing are not included in GAAP results. 2009 results include the impact of the acquisition for the entire period.For more information, see the explanatory note at theend of this news release. 2 Underlying operating profit excludes amortization of acquired intangible assets, fair value adjustments, integration program costs and the results of disposals. Thomson Reuters Reports First-Quarter 2009 Results Page 2 of 14 “Our ability to continue delivering revenue and profit growth in these challenging markets demonstrates the strength of our business model, the choice of sectors in which we participate and our execution focus,” said Thomas H. Glocer, chief executive officer. “We recently marked the one-year anniversary of the Reuters acquisition, and the integration is ahead of plan and has gone very well.While the financial markets remain difficult, we are well positioned with services which promote transparency, manage risk and automate manual processes.In addition, our Legal, Tax & Accounting and Healthcare & Science businesses address major governmental priorities, such as enhanced regulation, tax reform and healthcare spending.” “We are concentrating our investments on key projects that will allow us to take share in difficult markets and grow strongly once the economy recovers. In the near term, close management of expenses and cost synergies from the integration should protect margins.Over the longer term, we expect renewed market growth and revenue synergies from the integration to drive significant profit growth.” First-Quarter Business Segment Highlights Professional Division Three Months Ended March 31, (Millions of U.S. dollars, unless otherwise indicated) Revenues 2009 2008 Change Change Before Currency Legal $ 834 $ 839 -1% 3% Tax & Accounting 239 221 8% 10% Healthcare & Science 195 187 4% 7% Professional Division Total 1,268 1,247 2% 5% Operating Profit 2009 2008 Change 2009 Margin 2008 Margin Legal $ 241 $ 233 3% 28.9% 27.8% Tax & Accounting 37 40 -8% 15.5% 18.1% Healthcare & Science 29 28 4% 14.9% 15.0% Professional Division Total 307 301 2% 24.2% 24.1% · Professional’s revenues increased 5%, including 3% organic growth, with all segments contributing positively to growth. · Online, software and services revenues increased 7%, 4% of which was organic. This represented 80% of Professional revenues in the first quarter. · Operating profit and related margin improvements were primarily derived from the benefits of currency and efficiency initiatives in the Legal segment. Legal · Legal revenues increased 3%, with organic revenue growth of 2% driven by online products including Westlaw, international legal businesses and growth by FindLaw.These gains were somewhat offset by declines in ancillary services, bar exam and preparation classes, consulting services and enterprise software-related revenues. Thomson Reuters Reports First-Quarter 2009 Results Page 3 of 14 · Operating profit increased 3% and the related margin expanded 110 basis points, primarily due to the benefit of currency and efficiency initiatives. Tax & Accounting · Revenues were up 10%, 4% organic, driven by growth of core products, such as the UltraTax suite of solutions.Acquisitions contributed 6% growth, primarily from compliance software provider Paisley, which closed on December 31, 2008.Software and services revenues also grew solidly in the quarter. · Operating profit and the related margin were down primarily due to the dilutive impact of recent acquisitions. Healthcare & Science · Strong revenue growth of 7%, all organic, was driven by higher sales in the Payer decision-support business and increased subscriptions for the ISI Web of Knowledge / Web of Science product.Results for Healthcare & Science exclude the impact of Dialog (sold in July 2008) and PDR (Physicians Desk Reference) which Thomson Reuters intends to sell and which is now reflected as a “disposal” in the financial statements. · Operating profit and the related margin were flat as flow-through from strong revenue growth was offset by costs associated with relocating a data center. Markets Division Three Months Ended March 31, (Millions of U.S. dollars unless otherwise indicated) Revenues 2009 2008 Change Change Before Currency Sales & Trading $ 890 $ 981 -9% -2% Investment & Advisory 571 596 -4% 1% Enterprise 304 300 1% 9% Media 89 108 -18% -8% Markets Division Total 1,854 1,985 -7% 0.4% Operating Profit 2009 2008 Change 2009 Margin 2008 Margin Markets Division Total 337 338 0% 18.2% 17.0% · Revenues grew 0.4% (2% growth in recurring subscription revenues), all organic, compared to 9% pro forma organic growth for the same period a year ago.While substantially down, the ability of the Markets Division to maintain revenue growth in these very difficult financial markets highlights the diversity and balance of its businesses. · Enterprise and the majority of business segments in Investment & Advisory performed well, as did key products and services in Sales & Trading, such as Commodities & Energy and Post Trade Services.However, lower volumes in transaction services and reductions in headcount at clients held back growth. · Operating profit was unchanged from the prior year period.The corresponding margin expanded 120 basis points primarily due to benefits from currency, integration-related savings and tight cost controls. · Asia led all geographic areas with 5% revenue growth, while Europe, Middle East and Africa grew 3%.Americas revenues decreased 4%, all before currency. Thomson Reuters Reports First-Quarter 2009 Results Page 4 of 14 Sales & Trading · Revenues decreased 2% due to lower foreign exchange (FX) transactional volumes and a decline in desktop subscriptions.These declines were partly offset by good revenue growth from Commodities & Energy and Tradeweb, both of which benefited from higher trading volumes. Investment & Advisory · Revenues increased 1%, driven by growth across most business segments, offset by sustained weakness in Investment Banking.Investment Management revenue growth was driven by demand for advanced analytics product offerings.Wealth Management benefited from strong growth in Asia and back office transaction processing solutions.Corporate Services revenue growth was due to geographic expansion of investor relations and business intelligence solutions. Enterprise · Revenues grew 9%, reflecting continued strong demand for real-time, pricing and reference data as customers seek ways to automate back office processes and trade execution, as well as improve pricing transparency and meet regulatory requirements. Media · Revenues declined 8%, due to a decline in the professional publishing and consumer businesses.The core news agency business declined by only 2% as cost savings initiatives by media clients drove increased reliance on agency services. Corporate and Other Corporate and Other expenses increased $89 million to $145 million, primarily due to integration costs.Core Corporate and Other costs decreased to $56 million compared to $63 million in the prior period, reflecting lower headcount. Integration Programs · Thomson Reuters previously announced that it expects $1 billion in annualized cost savings from integration programs by the end of 2011, up from $750 million of savings projected in May 2008.This raised the overall savings target (including legacy efficiency programs) to $1.4 billion. · Thomson Reuters achieved combined run-rate savings of $850 million in the first quarter, placing it on track to achieve its target of $975 million by the end of 2009. Savings were achieved through real estate integration, rationalization of redundant positions and the harmonization of infrastructure supporting the business. · The first-quarter costs required to achieve these savings were $88 million. Recent Developments Inthe first quarter,Thomson Reutersissued C$750 million (approximately US$610 million) of 6.00% notes due in March 2016 to further strengthen its balance sheet and enhance financial flexibility. Thomson Reuters Reports First-Quarter 2009 Results Page 5 of 14 Business Outlook (Before Currency) Based on the current environment in the markets it serves, Thomson Reuters reaffirms its previous outlook thatrevenues are expected to grow in 2009 and underlying operating margin and free cash flow (adjusted for certain timing-related items) will be comparable to 2008, supported by revenue growth and the expected savings from integration programs. Dividend As previously announced, Thomson Reuters increased its 2009 dividend amount by $0.04 per share for 2009, resulting in a quarterly dividend of $0.28 per share and an annualized dividend amount of $1.12 per share. Thomson Reuters will pay a quarterly dividend on June 15, 2009 to shareholders of record as of May 22, Renewal of Share Buyback Facility Thomson Reuters repurchases shares from time to time as part of its capital management strategy. Thomson Reuters today announced that it has received approval from the Toronto Stock Exchange (TSX) to renew its Normal Course Issuer Bid (NCIB) for Thomson Reuters Corporation common shares for an additional 12-month period.
